First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-5, 39, 40, 42-44, 52-54 and 56-59 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 39, 40, 42-44, 52-54 and 56-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The purpose of the written description requirement is to ensure that the inventor had possession of the claimed matter as of the filing date of the application.  As recognized by MPEP § 2163, for a generic claim, the genus can be adequately described if the disclosure presents a sufficient number of representative species that illustrate the genus.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus.  Although, MPEP § 2163 does not define what constitutes a sufficient number of representative species, the courts have determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.  In re Gostelli, 872, F.2d 1012, 10 USPQ2d 1618.
Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed.Cir. 1989) (“ [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood , 107 F.3d at 1572, 41 USPQ2d at 1966.”

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I (A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
1 receptor agonist or a pharmaceutical acceptable salt thereof” to a human subject in need thereof wherein during an initial treatment phase the selective S1P1 receptor agonist, in free base form or a pharmaceutically acceptable salt thereof, is administered at a dose which induces desensitization of the heart to acute heart rate reduction said dose being below the target dose, and at a dosing frequency that sustains desensitization of the heart, until no further acute heart rate reduction occurs, followed by dose up-titration to the target dose of the selective S1P1 receptor agonist or pharmaceutically acceptable salt thereof, wherein the S1P1 receptor agonist or pharmaceutically acceptable salt thereof “possesses a potency for activation of the S1P1 receptor over S1P2, S1P3, S1P4, and S1P5 receptors of at least 5-fold in a suitable assay”.
First, although the claims recite some functional characteristics, i.e., a selective S1P1 receptor agonist, the claims lack written description because it sets forth a single compound:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , and does not disclose a correlation between the claimed function and structure of the compounds beyond the compound disclosed in the present specification.  
As evidenced by the differences in the structures of compounds with S1P1 agonist activity, for example, the prior art discloses structurally different compounds 
1 agonists:

    PNG
    media_image2.png
    283
    254
    media_image2.png
    Greyscale
, such as, 
    PNG
    media_image3.png
    186
    197
    media_image3.png
    Greyscale
(see WO 2006/100635);

    PNG
    media_image4.png
    221
    231
    media_image4.png
    Greyscale
, such as,   
    PNG
    media_image5.png
    163
    123
    media_image5.png
    Greyscale
(see WO 2005/123677);

    PNG
    media_image6.png
    121
    720
    media_image6.png
    Greyscale
(see WO 2006/058316);

    PNG
    media_image7.png
    158
    279
    media_image7.png
    Greyscale
(see WO 2006/058316 and Budde et al., 2002 of record), etc.
In essence, neither the prior art nor the present specification provide correlation between the functional language “a selective S1P1 receptor agonist” and structure of compounds with said function.


Second, the instant claims also recite “wherein during an initial treatment phase the selective S1P1 receptor agonist, in free base form or a pharmaceutically acceptable salt thereof, is administered at a dose which induces desensitization of the heart to acute heart rate reduction said dose being below the target dose, and at a dosing frequency that sustains desensitization of the heart, until no further acute heart rate reduction occurs, followed by dose up-titration to the target dose of the selective S1P1 receptor agonist or pharmaceutically acceptable salt thereof”.
The instant specification defines “target dose” as the dose that achieves target peripheral blood lymphocyte counts, e.g., 400-800 lymphocytes per microliter” (see page 6, lines 16-19) and notes that said dose may vary depending on the nature and severity of the disease to be treated.
However, the specification does not set forth what said “target dose” is and, thus, the initial dose that would induce desensitization of the heart to acute heart rate reduction, as recited by the instant claims. The specification does not describe the relationship between the limitation “a dose which induces desensitization of the heart to target dose” and the limitation “a potency for activation of the S1P1 receptor over S1P2, S1P3, S1P4, and S1P5 receptors of at least 5-fold in a suitable assay” (see further discussions below).
Third, the claims recite “wherein the S1P1 receptor agonist or pharmaceutically acceptable salt thereof possesses a potency for activation of the S1P1 receptor over S1P2, S1P3, S1P4, and S1P5 receptors of at least 5-fold in a suitable assay”.
However, the only suitable assay for determining the agonist activities of the compound set forth in the present specification is found on page 7, i.e., GTPɣS assay (which is limitation recited in instant claim 39).  Therefore, apart from said single in vitro assay (a species), the present specification cannot be said to be in possession of “all” suitable (either in vitro or in vivo) assays (a genus) for the determination of the “potency for activation of the S1P1 receptor over S1P2, S1P3, S1P4, and S1P5 receptors of at least 5-fold”. The specification does not provide sufficient written description regarding how the potency of a in a given S1P1 receptor agonist analyzed in “a suitable assay” (e.g. an vitro GTPɣS binding assay using Chinese Hamster Ovary, CHO cells) are used to determine a “target dose” in “a human subject in need thereof”. 

	As noted by the court, to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  In order to comply with the written description requirement, applicant needs to describe the invention, with all its claimed limitations, “not that which makes it obvious”.

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 39, 40, 42-44, 52-54 and 56-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reasons:
Claim 1 recites a method for administering a selective S1P1 receptor agonist or a pharmaceutical acceptable salt thereof to a human subject in need thereof wherein during an initial treatment phase the selective S1P1 receptor agonist, in free base form or a pharmaceutically acceptable salt thereof, is administered at a dose which induces desensitization of the heart to acute heart rate reduction said dose being below the target dose, and at a dosing frequency that sustains desensitization of the heart, until no further acute heart rate reduction occurs, followed by dose up-titration to the target dose of the selective S1P1 receptor agonist or pharmaceutically acceptable salt thereof, wherein the S1P1 receptor agonist or pharmaceutically acceptable salt thereof possesses a potency for activation of the S1P1 receptor over S1P2, S1P3, S1P4, and S1P5 receptors of at least 5-fold in a suitable assay.
It is unclear who is a “human subject in need thereof”, i.e., who is in need of administering of a selective S1P1 receptor agonist?  If applicant is 
It is unclear what said initial dose is because the claim does not define said “target dose”;
The present specification notes that said dosing frequency should be convenient for the patient, longer than the duration of the acute heart rate reduction and shorter than the time required for the heart to recover from desensitization but it does not define what dosing frequency would be in order to sustain desensitization of the heart; and
Lastly, the claim recites “a suitable assay” for determination of the potency of the compound for activation of the S1P1 receptor over S1P2, S1P3, S1P4, and S1P5 receptors of at least 5-fold.  The term “suitable” implies there are assays that would be unsuitable.  The only “suitable” assay set for by the present specification is GTPɣS assay as recited by instant claim 39.
For these reasons, the skilled artisan would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1-5, 39, 40, 42-44, 52-54 and 56-59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novartis AG (WO 2006/058316 A1) in view of Budde et al. (Budde et al., First Human Trial of FTY720, a Novel Immunomodulator, in Stable Renal Transplant Patients. J Am Soc. Nephrol 13: 1073-1083, 2002).
Norvartis AG teaches the administration of S1P receptor modulator or agonist including 2-amino-2[4-3(3-benzyloxyphenoxy)-2-chlorophenyl]-propyl-1,3-propane-diol and FTY20 in free form or in a pharmaceutically acceptable salt form for use in the manufacture of a medication, whereby said medication is administered following a dosage regimen whereby during the initial 3 to 6 days of treatment the daily dosage increased stepwise so that the R-fold standard daily dosage is administered; thereafter the treatment is continued with the standard or a lower daily dosage (see the entire article, especially Abstract; paragraph bridging pages 13/14; page 14, 2nd – 3rd full paragraphs; claims 1-5).
Norvartis AG teaches 
that the S1P receptor agonist or modulator can be a selective S1P1 receptor (see for example, page 11 lines 15-20);
that the S1P receptor modulator or agonist are useful for the treatment of autoimmune disease including multiple sclerosis and inflammatory diseases (claim 6, page 14 lines 5-9, and page 1, 3rd paragraph);
that the binding affinity of S1P receptor agonist or modulators to be employed can be determined by the following assay by their S1P receptor agonist or modulator activities tested on the human S1P receptors S1P1, S1P2, S1P3, 35S] binding to membrane protein, the S1P receptor modulators or agonist preferably have a binding affinity to S1P receptor < 50nM (see page 2, lines 1-15);
exemplifies a FTY720 regimen of 2.5mg/5mg/7.5/10mg or 5mg/10mg/15mg/20mg, respectively, during the initial period of 4 days and thereafter the treatment is continued with the maintenance therapy (see page 15, 1st – 2nd paragraphs; pages 18-19 Loading Regimen Study and Lymphocyte assessment).
In short, Norvartis teaches the administration of selective S1P1 agonist for treating diseases such as multiple sclerosis in a stepwise increase so that the total standard daily disease is administered followed thereafter by continued treatment with a standard daily dosage (maintenance dose) and using GTP[35S]  binding assay to determine the potency of the compounds and a target dose of 20mg.

Norvartis AG does not teach that the administered dosage induces desensitization of the heart to acute heart rate reduction.

However, Budde et al. teaches that FTY720, as taught by Norvartis, causes transient, asymptomatic, bradycardia (i.e. a slower than normal heart rate, see the entire article, especially right column, page 1075, section “Heart Rate”; page 1080, right col. 2nd paragraph).  


In addition, the court has held that "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco, Inc. 190 F.3d 1342, 1347, 51 USPQ 2d 1943, 1947 (Fed. Cir.) 1999). Thus, while known compositions may be claimed in new methods of treating conditions for which they were previously unknown to have therapeutic value, the claiming of a new property which was inherently present in the prior art composition at all times does not distinguish it over the prior art. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430,433 (CCPA 1977). There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990) (“It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”).  See also MPEP §2112. 
Here, even in the absence of knowledge of the effect of the compounds on heart rate, the stepwise increase in dosage and assessment of patients as taught by Norvartis are routine in the medical art.  The skilled artisan in the medical art would be motivated to assess the effect of the compound on heart rate based on the knowledge that the 

Response to Argument
The examiner notes applicant’s argument dated 11/18/2018.  Applicant argues
Budde discloses preliminary safety test for FTY720 and does not disclose a dose up-titration regiment and the study outlines a dose-dependent trend toward bradycardia at higher amounts;
Budde aids in establishing the unobviousness of the claimed invention because it shows a known problem in the art, but fails to solve the issue and
Kovarik does not teach mitigation of heart rate reduction through dose up-titration, uses an initial, relatively high, loading dosage, which is subsequently reduced several fold to the ultimate daily dosage.
The above rejection is based on the combined teachings of Norvartis (Kovarik) 2006 and Budde 2002.  As discussed above, the only difference between Norvartis and the claimed invention is the recitation that the initial dose of the compound would induce desensitization of heart rate.  As shown by Budde, S1P agonists would cause a transient asymptomatic brachycardia.  Based on said teaching, monitoring the effect on the compound on the heart at the initial doses taught by Norvartis would be obvious to one of skill in the medical art.  
Applicant argues Kovarik uses an initial relatively high loading dose, which is subsequently reduced several fold.  First, claim 1 does not recite any specific initial nor a target dose.  The only requirement of instant claim 1 is that a dose (initial dose) is “below the target dose” (lines 4-5 of instant claim 1).  
st – 2nd paragraphs; pages 18-19 Loading Regimen Study and Lymphocyte), i.e., an up-titration to the standard daily dosage and thereafter treatment is continued with the standard or lower daily dosage (see paragraph bridging pages 13/14).  Therefore, the reference teaches stepwise increase to the standard dose (i.e., target dose as instantly claimed) and continued treatment utilizing the standard dose (i.e., target dose).
Budde 2002 aids in establishing the unobviousness of the claimed invention because it shows a known problem in the art, but fails to solve the issue.
As noted above, Norvartis 2006 teaches the compounds (S1P1 receptor agonists) are useful in treating diseases such as multiple sclerosis (recited in instant claim 43) as instantly claimed and a stepwise increase in dosage.  The fact that Budde 2002 teaches the compound causes a transient, asymptomatic brachycardia provides the motivation to monitor the effect of the compound at each dose given to a subject on said subject’s heart.  If applicant is suggesting that said stepwise increase is a solution to the side effect of the compound than Norvartis provides said solution.
Lastly, applicant argues Norvartis 2006  does not teach mitigation of heart rate reduction through dose up-titration.  As noted above, the court has held that there is no requirement that the skilled artisan would have recognized that property only that the subject matter would be inherent in the prior art.
For these reasons, the claims are rejected as indicated above in paragraph #10.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628